DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of group II, claims 13-20 and 22-30, in the reply filed on 1/3/22 is acknowledged.     
Claims 13-20 and 22-30 are being acted upon.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 17 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "said culture with said immune modulator" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 is indefinite in decreasing subject serum ALT, AST, albumin, or bilirubin levels to, for example, 5-70% of a healthy subject.  Livery injury/failure is characterized by elevated markers such as ALT, AST, albumin and bilirubin, and the claims require that the method decreases said markers.  However, it is unclear what is encompassed by a decrease that is a certain percentage, such as 5%-70% of a healthy control, as recited in the instant claims.  Serum ALT would be higher in liver failure than in healthy controls, and the claims appear to require obtaining a decrease such that the levels are only 5% of healthy subject, i.e. a decrease to almost nothing, and well below normal levels, which would not really be feasible.  Or are the claims intended to mean that the levels are decreased, such that they are only elevated from 5-70% over normal healthy 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-19, 22-28 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 20080175825.
The ‘825 publication teaches a method of treating a patient in need of liver tissue regeneration (i.e. a method of treating liver “failure”) comprising administering to the patient a cell composition for tissue repair, said cell composition comprising cultured cells that produce cytokines such as IL-10 and growth factors, including hepatocyte growth factor (i.e. activated cells), wherein the cell composition comprises Treg cells (see pages 1-2 and 24-25, in particular).  The ‘825 publication teaches that the cells are derived from bone marrow cells (see page 2, in particular). The ‘825 publication teaches that the cells are cultured and comprise a mixed population of cells called “tissue repair 6 tissue repair cells, wherein the TRC comprise about 2 % Tregs (see page 8 and 24, see page 8, in particular). This would amount to 0.7 to 6 x 106 Tregs cells being admisntered, which broadly overlaps with the claimed range of 5 x 105 to 2 x 106 cells. 

Claims 13-19, 22-26 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2011/048222.
WO 2011/048222 teaches a method of treating autoimmune and inflammatory disease causing injury to tissues/organs, including autoimmune hepatitis, cirrhosis, or chronic hepatitis (i.e. types of “liver failure” as disclosed on page 1 of the instant specification), comprising administering to a subject immunomodulatory FoxP3+CD4+CD25+ Treg cells and IL-10 and TGF-beta producing Treg cells (see page 4, 6, 11, and 22 in particular). WO 2011/048222 teaches that said Treg cells are prepared by culturing peripheral blood leukocytes with mesenchymal stem cells (see 

Claim(s) 13-20 and 22-30 is/are rejected under 35 U.S.C. 103 as obvious over WO 2011/048222, in view of Lu et al., 2009 and US 20080175825.
The teachings of WO 2011/048222 are described above.
WO 2011/048222 does not explicitly teach the route and dosage of cell administration, stimulating proliferation of liver tissue growth after injury, or reduction in ALT and AST. 
Lu teaches that CD4+CD25+Treg cells administration can attenuate hepatic injury and can significantly reduce serum AST and ALT, with reductions of approximately 50% (see Fig. 2, in particular). Lu teach intravenous administration of the Treg cells at a dose of 10 x 106 cells (See page 549, in particular). 
The ‘825 publication teaches administration of a tissue repair cell population comprising a co-culture of Treg, MSC, and CD34 cells, and that said cell population can be administered to a patient to induce liver tissue regeneration and tissue repair, that said cell populations are cultured together prior to administration, and that said cell composition comprising cultured cells that produce cytokines such as IL-10 and growth 6 tissue repair cells, in volumes of 4-7 mls, wherein the TRC comprising about 2 % Tregs (see page 8 and 24). This would amount to 0.7 to 6 x 106 Tregs cells being admisntered, which broadly overlaps with the claimed range of 5 x 105 to 2 x 106 cells. The ‘825 publication also teaches that a skilled practitioner can modulate the amounts of TRC based treatment using routine optimization (see page 8, in particular).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to perform the method of WO 2011/048222, and obtain liver tissue regeneration and stimulation proliferation of liver tissue after autoimmune injury and reduce AST and ALT, as taught by Lu et al. and the ‘825 publication.  The ordinary artisan would have a reasonable expectation of success in doing so, since the ‘825 publication teaches that Tregs produced by co-culture with MSC can produce a cell population that produces hepatocyte growth factor and acts as a tissue repair cell population that can induce liver tissue regeneration, and Lu additionally teaches that Treg administration can attenuate hepatic injury and significantly reduce serum AST and ALT.  Furthermore, it would be routine and well within the purview of the ordinary artisan to optimize the route and dose of Treg administration in the method of WO 2011/048222, using the parameters taught by Lu and the ‘825 publication.  For example, both Lu and the ‘825 publication teach intravenous Treg administration for treating livery tissue injury.  Furthermore, the ‘825 publication teaches the administered cell populations contain ~2% Tregs, and administering of 35-300 x 106 total cells, which would correspond to administering 7 x 105 to 6 x 106 Tregs, which overlaps with the claimed ranges.  Lu also teaches administering 10x 106, which is higher than the claimed range, however, the ‘825 publication teaches that and that the skilled practitioner can modulate the amounts of cells administered based treated using routine optimization, thus providing a reason to perform optimization.  Furthermore, regarding the volume, the ‘825 publication teaches a volume of administration of 4.7-7.3 ml (see page 8, in particular). Thus, for example using a dose of 6 x 106 Tregs as taught by the ‘825 publication, or even 106 Tregs as taught by Lu, in a volume of 5- 7mls would be “about” 1 x 106 Tregs per ml.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 13-20 and 22-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/559,985, in view of WO 2011/048222, Lu et al., 2009 and US 20080175825. 
The ‘985 application claims a method of treating liver failure comprising contacting immune cells with regenerative cells in a manner to endow said immune cells properties capable of inhibiting liver failure, and administering said immune cells into a patient.  The ‘985 application claims that the liver failure is in association with autoimmune inflammation, fibrosis, and culturing said cells in the presence of an activator.  Although the ‘985 application does not explicitly claim that the immune cells are Tregs, that the regenerative cells are allogenic MSC, or that the activator is IL-4, it would be obvious to employ said cells and cytokines as taught by WO 2011/048222 above, since the reference teaches that said cell types can function to induce Treg immune cells that are suitable for treating autoimmune inflammation liver damage.  Furthermore, the ordinary artisan would have a reasonable expectation of success in reducing ALT, AST, inducing liver regeneration, and optimizing the cell dose and volume based on the teachings of the ‘825 publication and Lu for the same reasons set forth above.
This is a provisional nonstatutory double patenting rejection.

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644